Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           06-DEC-2021
                                                           12:33 PM
                              SCWC-XX-XXXXXXX              Dkt. 13 ODAC

            IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
 ________________________________________________________________
                                   MJ,
                      Petitioner/Plaintiff-Appellee,
                                    vs.
                                    CR,
                      Respondent/Defendant-Appellant,
                                    and
         CHILD SUPPORT ENFORCEMENT AGENCY, STATE OF HAWAIʻI,
                   Respondent/Defendant-Appellee.

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; FC-P NO. 16-1-6470)
          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

             Petitioner/Plaintiff-Appellee MJ’s application for

 writ of certiorari filed on October 18, 2021, is hereby

 rejected.

             DATED:   Honolulu, Hawai‘i, December 6, 2021.

                                          /s/ Mark E. Recktenwald

                                          /s/ Paula A. Nakayama

                                          /s/ Sabrina S. McKenna

                                          /s/ Michael D. Wilson

                                          /s/ Todd W. Eddins